Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 11-13 call for, among others,  a plurality of terminal wires connecting the terminal to the metal pattern; and a plurality of chip wires connecting the metal pattern to the transistor chip, wherein inter-wire distances are defined by distances between adjacent terminal wires of the plurality of terminal wires, inter-wire distances of portions of the plurality of terminal wires connected to the metal pattern are larger than inter-wire distances between portions of the plurality of terminal wires connected to the terminal and the portions of the plurality of terminal wires connected to the terminal are concentrated at a central portion of the terminal in the width direction.
Claims 6-9 call for, among others, wherein inter-wire distances are defined by distances between adjacent chip wires of the plurality of chip wires, inter-wire distances between portions of the plurality of chip wires connected to the transistor chip are larger than inter-wire distances between portions of the plurality of chip wires connected to the metal pattern, and when the width of the metal pattern is denoted by Xb, connection points of the plurality of chip wires to the metal pattern are located only between a position distanced from one end in a width direction of the metal pattern toward other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843